         Case 1:18-cr-00528-JMF Document 338 Filed 02/11/21 Page 1 of 1

                        ZEMAN & WOMBLE, LLP
KEN WOMBLE                                                                    P (718) 514 - 9100
20 VESEY STREET, RM 400                                                       F (917) 210 - 3700
NEW YORK, NY 10007                                                WOMBLE@ZEMANWOMBLELAW.COM
                                  WWW.ZEMANWOMBLELAW.COM


                                                                            February 11, 2021
BY ECF & EMAIL
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Christopher Bullock
               18 Cr. 528 (JMF)

Dear Judge Furman:

       I write on behalf of Christopher Bullock, currently incarcerated at FCI Fairton, New Jersey.
The BOP reports that over 270 inmates at Fairton have tested positive for COVID since the
beginning of the pandemic.

       I represented Mr. Bullock in the above-referenced matter pursuant to Criminal Justice Act
18 U.S.C. §3006A, from the inception of his case through sentencing. Mr. Bullock was sentenced
to 54 months incarceration by Your Honor on December 5, 2019.

       I respectfully request CJA reappointment to allow us to submit a motion requesting
compassionate release, as well as a motion requesting, in the alternative, a reduction to Mr.
Bullock’s sentence pursuant to United States v. Brooker, No. 19-3218, WL 5739712 (2d Cir. Sept.
25, 2020).

       Thank you for your consideration of this request.


                                                            Respectfully Submitted,


                                                            Ken Womble
                                                            Zeman & Womble, LLP

Cc: AUSA Jacob Gutwillig
                                       Application GRANTED. The Clerk of Court is directed
                                       to terminate Doc. #337. SO ORDERED.




                                                      February 11, 2021
